Title: To George Washington from Allen Maclean, 2 May 1783
From: Maclean, Allen
To: Washington, George


                  
                     Sir,
                     Niagara 2d May 1783.
                  
                  This day I was honored with your Excellency’s Letter of the 14th April, with it’s different enclosures—On the 21st Ult. a Copy of His Majesty’s Proclamation was sent me by Major Ross from Oswego, to which Post it had been sent by a Flag of Truce from Albany, together with a Letter from Captain Tonge and Mr Robertson; signifying that they were on their way from New York to Canada, with Dispatches from Sir Guy Carleton to His Excellency General Haldimand.  And in order to prevent any Acts of Hostility, I immediately, & with all possible dispatch, sent a Copy of it to Major De Peyster the Commanding Officer at Detroit, in order to prevent any disagreeable consequences that might arise to the Inhabitants of the United States, from the very improper conduct of some of the Men and Officers of Congress in the Indian Country.
                  I must beg leave to mention to your Excellency, that I was a good deal surprized to receive a Letter from Messrs Tonge and Robertson from Albany, acquainting me, that Colonel Willet had made a complaint to them, that the Settlement of Wioming had been lately cut off by the Indians; knowing, as I did, that there was no foundation for any such complaint, and that no attempt whatever had been made against that, or any other Settlement on the Frontiers, since I had the Honor to Command in the upper Posts.  I had the most positive Orders from His Excellency General Haldimand to restrain the light Troops and Indians from any offensive War; and am happy to say, that I have succeeded to my Wishes in obeying that order: at the same time I must do the Indians the justice to declare, that, notwithstanding the very great provocation they met with, They have implicitly followed the directions given them by me, thro His Majesty’s Superintendant, agreeable to the Orders I had received: And that they committed no act of Hostility, except Killing and Scalping two Men within 40 miles of Fort Pitt, by three young Delaware Indians last February, who had been out some months Hunting; and on their return, they were discountenanced by me, in not being suffered to appear with their Scalps, and sent off without receiving any one Thing from the King’s Stores, besides being reprimanded by their Chiefs severely, in the presence of the Superintendant: the greatest mortification an Indian could meet with—They excused themselves, by saying that they had been so many months absent a hunting, and that they had not heard of their being restrained from every Act of Hostility, and were sorry for it.
                  The Extraordinary Expedition of Colonel Willet against Oswego last February greatly alarmed the Indians: and to guard against the attempts of so very enterprizing an Officer, I detached four small Scouts of White Men and Indians each consisting of six Men, to reconnoitre—one of which Scouts took two Men Prisoners, 40 miles on this side of Wioming: They were brought in here unhurt, have been well treated, and are gone to Canada to be restored to their Friends—Colonel Willet’s complaint therefore must have proceeded from this circumstance only, of which He himself was the occasion.  I have taken the liberty to mention these particulars, to prevent such false Reports from gaining any Credit, least it might occasion any disagreeable consequences to either Party.
                  Benevolence and Humanity are noble virtues and constitute the Character of every honest Man; and no set of Men ought to possess, or exercise them in a greater extent, than Military Men; & tho’ I cannot deem the Information, I had the honor to receive from your Excellency, as Official, You may be assured, that I shall pay them that attention, that shall in every respect answer your wishes, and in doing this, I shall only comply with the Orders I received from the Commander in Chief in Canada, previous to my having received His Majesty’s Proclamation; and to convince you, Sir, of the pains and trouble that have been taken by General Haldimand, to prevent, not only every act of Cruelty, but even of Retaliation—I take the liberty of transmitting to you herewith, an Extract from His Letter to me of the 7th last February: and at the same time to assure you that no Acts of wanton cruelty have been meditated by the Indians against the Frontiers this Winter. They once, indeed, resolved to retaliate the very unnecessary Ones, exercised against them by some of the Officers and Troops of Congress; and the conduct and Forbearance of the Indians on that occasion, has been highly Meritorious, and does them great honor. I also take the liberty of transmitting to your Excellency, an Albany News Paper publishing a Letter said to be written from Boston last March—The Printing and Publishing such base and scandalous falsehoods, must be intended for the most wicked purposes, of inflaming the Minds of the ignorant Multitude and to induce them to commit Acts of wanton cruelty against the Indians: And I cannot help being of opinion, that, the permitting such Publications to be Printed (knowing them to be false, which must have been the case) would be a disgrace to any Nation or People under the Sun, who have had any degree of Civilization among them.  It is however a peculiar misfortune which has ever attended all Civil Wars, that a certain degree of Acrimony and Obstinacy prevails, which are unknown in carrying on War between Foreign States.
                  The Blessings of Peace being now restored, I trust in God, that all Animosities shall cease, and that mutual Harmony, and real Reconciliation shall take place, and Feud and Discord be buried in Oblivion.  I have the Honor to be with due Regard Your Excellency’s most humble and most Obedient Servant
                  
                     Allan Maclean
                  
               